PER CURIAM
Appellants, Villa Dorada Condominium Association, filed this action after the Board of County Commissioners reversed the action of the Zoning Appeals Board and permitted the Appellees the right to fill existing water ponds located east of State Road 5, Federal Highway, on the north and south sides of Aventura Blvd., Northeast 199th Street.
Appellants argue that the developers of the Aventura project entered into a covenant with Dade County “to develop the entire project substantially in accordance with the spirit and intent of the plans previously submitted”; and that the filling of the ponds would be a breach of this covenant. However, the record shows that at the time the covenant was entered into in 1969, the ponds were not on any site plans, and in fact were not excavated until 1971, to solve irrigation problems.
This court finds therefore that there has not been a breach of the covenant as contended by the Appellants.
For the above reasons, the Order of the Dade County Board of Commissioners is hereby AFFIRMED.